Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 22 are pending in the application
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-9, 21, and 22, drawn to a photocatalytic reactor; 
Group II: claims 10-13, drawn to a photocatalytic reactor using solar concentrator;
Group III: claims 14-20 drawn to a method using a photocatalytic reactor. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Caballero discloses a reactor system comprising a photocatalytic reactor (a photocatalytic tubular reactor comprising at least 2 tubes impregnated with catalysts TiO2 and ZrCb (see e.g. claim 1 at page 1/line 1, Fig. 1), the tubes made of quartz or glass are longitudinally disposed with respect to the reactor axis (see e.g. para15/page3) and a 15 W black bulb inserted in the center (see e.g. para02/page4)). 
As the shared technical features were known in the art at the time of the invention, these common features cannot be considered special technical features that would otherwise unify the groups. Therefore, Groups I, II and III lack unity under PCT Rule 13.

During a telephone conversation with Suman Khatiwada on 12/06/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 9, 21 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a distributor" in line 10, and “an accumulator” in line 12. It is not clear whether each reactor cell has “a distributor” and “an accumulator” or a reactor system has them. The limitations of line 10-13 are read as “The reactor system comprising “a distributor” and “an accumulator”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 8 and 9 are rejected under 35 USC 103 as being un-patentable over Caballero et al. (BRPI0701773B1) in view of Park et al. (WO2016/052987A1). 
Regarding claim 1, Caballero discloses a reactor system (The present invention relates to a photocatalytic tubular reactor 1, see e.g. para13/page3 and Fig. 1 of Caballero as shown in the following), comprising: 


    PNG
    media_image1.png
    889
    833
    media_image1.png
    Greyscale

a housing (a cylindrical glass body, see e.g. para02/page4 of Caballero); and 
at least one reactor cell (one or more tubes 2 impregnated with TiO2 and ZrO2 catalysts, see e.g. para13/page3 of Caballero) disposed within an interior of the housing (the tubes 2 are within the cylindrical glass body see e.g. Fig. 1 of Caballero), the at least one reactor cell comprising an enclosure (the walls of tubes 2 are read as enclosure holding catalysts and liquids, see e.g. Fig. 1 of Caballero), wherein the enclosure is optically transparent (the tubes 2 are quartz or glass, which are optically transparent, see e.g. para15/page3 of Caballero)  and comprises at least one input for a reactant to enter the at least one cell (the 
at least one light source (Several light sources can be used for the activation of the catalysts, see e.g. para14/page3 of Caballero), wherein, upon application of the at least one light source, the reactor cell is configured to transform the reactant into the reformate (The catalysts, responsible for the oxide-reduction reactions that promote the reduction of the concentration of the organic compounds, are activated through a light source which should be placed in a position that allows their illumination, see e.g. para14/page3 of Caballero). When a light sources is activated, the catalysts function to transform the reactant with high concentration of organic compounds into a reformate with less concentration of organic compounds.
Even though Caballero discloses TiO2 and ZrO2 as photocatalysts, which are impregnated on the tube walls within the enclosure, Caballero does not explicitly disclose a plasmonic photocatalyst on a catalyst support. Park discloses that a plasmonic light absorber and a plasmonic photocatalytic substrate including same (see e.g. Title and Abstract of Park) contain the catalyst support (a polymer substrate 110, a nanorod 120, see e.g. para01-03/page7 and Fig. photocatalyst (a photocatalytic metal oxide nanoparticle 140, may include all common metal oxides such as TiO2, see e.g. para14, 15/page8 and Fig. 3B/C of Park), and the plasmonic material (a metal-containing thin film 130 that may be any of one of Au, Ag, Cu or an alloy, and the thin films 130s form nano-gaps that induce surface plasmon resonance,  see e.g. para12, 14/page7 and Fig. 3B/C of Park, these plasmonic material and photocatalyst of Park are same as those of this instant application). In doing so, the catalyst system of Park can be capable of absorbing light in a wide wavelength range at high efficiency (see e.g. Abstract of Park) and increase the photocatalyst (oxidation-reduction reaction) phenomenon (see e.g. para05/page9 of Park). Park also discloses that the plasmonic photocatalyst has wide application such as wastewater treatment (see e.g. para07/page9 of Park). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photocatalysts of Caballero to have included the plasmonic photocatalyst (a photocatalytic metal oxide nanoparticle 140) and material (a metal-containing thin film 130) on a catalyst support (a polymer substrate 110) of Park by packing these catalyst materials into the reactor cells. In doing so, the system with the modified catalysts can be capable of absorbing light in a wide wavelength range at high efficiency (see e.g. Abstract of Park) for application like wastewater treatment (see e.g. para07/page9 of Park).

Regarding claim 2, Caballero in view of Park discloses the reactor system of claim 1, and further discloses a 15 W black light bulb inserted in the center (see e.g. para02/page4 of Caballero). The center place of the light bulb is resulting from the surrounding tubes 2, which are longitudinally disposed with respect to the reactor axis and are arranged parallel to each other (see e.g. para15/page3 and Fig. 1 of Caballero). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expect that the light source is elongated and arranged coaxially along the central long axis of the housing because of the light spacing is elongated and coaxial along the central axis. 
Regarding claim 3, Caballero in view of Park discloses the reactor system of claim 1, wherein the at least one light source is arranged coaxially within the housing (the light source is arranged coaxially within the house as discussed in claim 2 above) and the at least one reactor cell comprises a plurality of reactor cells arranged surrounding (the tubes 2, see e.g. Fig. 1 of Caballero) the at least one light source.
Regarding claim 4, Caballero in view of Park discloses the reactor system of claim 1, wherein the at least one light source can be xenon lamp (see e.g. para14/page3 of Caballero). 
Regarding claim 8, Caballero in view of Park discloses the reactor system of claim 1, further comprising one or more fittings (Teflon cap 4 at bottom and cap 5 at top, see e.g. para02/page4 and Fig. 1 of Caballero) coupling the at least one cell to at least one delivery channel for delivering the at least one reactant to or the at least one reformate from the enclosure of the at least one cell. As demonstrated in Fig. 1 of 
Regarding claim 9,  Caballero in view of Park discloses the reactor system of claim 1, wherein the reactant is in fluid form (the reactor is applied for treating effluent contaminated with organic compounds, see e.g. para13/page3 of Caballero). 

Claim 22 is rejected under 35 USC 103 as being un-patentable over Caballero et al. (BRPI0701773B1) in view of Park et al. (WO2016/052987A1). 
Regarding claim 22, Caballero discloses a reactor system (a photocatalytic tubular reactor 1, see e.g. para13/page3 and Fig. 1 of Caballero), comprising: 
a housing (a cylindrical glass body, see e.g. para02/page4 of Caballero); and 
at least one reactor cell disposed within an interior of the housing (one or more tubes 2 are within the cylindrical glass body see e.g. para13/page3 and Fig. 1 of Caballero), the at least one reactor cell comprising an enclosure (the walls of tubes 2 are read as enclosure holding catalysts and liquids, see e.g. Fig. 1 of Caballero), wherein the enclosure is optically transparent (the tubes 2 are quartz or glass, which are optically transparent, see e.g. para15/page3 of Caballero)  and comprises at least one input for a reactant to enter the at least one cell (the inlet of tubes 2, see e.g. Fig. 1 of Caballero) and at least one output for a reformate to exit the at least one cell (the outlet of tubes 2, see e.g. Fig. 1 of Caballero). Because the tubes 2 are longitudinally disposed with respect to the reactor axis and are arranged parallel to each other (see e.g. para15/page3 and Fig. 1 of Caballero), the reactant input for the reactor is the input to enter the at 
wherein, the reactor cell is configured, upon application of the at least one light source (Several light sources can be used for the activation of the catalysts, see e.g. para14/page3 of Caballero), to transform the reactant into the reformate (The catalysts, responsible for the oxide-reduction reactions that promote the reduction of the concentration of the organic compounds, are activated through a light source which should be placed in a position that allows their illumination, see e.g. para14/page3 of Caballero).
Even though Caballero discloses TiO2 and ZrO2 as photocatalysts, which are impregnated on the tube walls within the enclosure, Caballero does not explicitly disclose a plasmonic photocatalyst on a catalyst support. Park discloses that a plasmonic light absorber and a plasmonic photocatalytic substrate including same (see e.g. Title and Abstract of Park) contain the catalyst support (a polymer substrate 110, a nanorod 120, see e.g. para01-03/page7 and Fig. 3A/B/C of Park), the plasmonic photocatalyst (a photocatalytic metal oxide nanoparticle 140, may include all common metal oxides such as TiO2, see e.g. para14, 15/page8 and Fig. 3B/C of Park), and the plasmonic material (a metal-containing thin film 130 that may be any of one of Au, Ag, Cu or an alloy, and the thin films 130s form nano-gaps that induce surface plasmon resonance,  see e.g. para12, 14/page7 and Fig. 3B/C of Park, these plasmonic material and photocatalyst of Park are same as those of this instant application). In doing so, the catalyst system of Park can be capable of absorbing light in a wide 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photocatalysts of Caballero to have included the plasmonic photocatalyst (a photocatalytic metal oxide nanoparticle 140) and material (a metal-containing thin film 130) on a catalyst support (a polymer substrate 110) of Park by packing these catalyst materials into the reactor cells. In doing so, the system with the modified catalysts can be capable of absorbing light in a wide wavelength range at high efficiency (see e.g. Abstract of Park) for application like wastewater treatment (see e.g. para07/page9 of Park).

Claims 5 and 6 are rejected under 35 USC 103 as being un-patentable over Caballero et al. (BRPI0701773B1) in view of Park et al. (WO2016/052987A1) as applied to claim 1 above, and further in view of De La Torre Garcia et al. (ES2577904A2, hereinafter “Garcia”) and Hawkings II et al. (US2012/0228236A1).
Regarding claim 5, Caballero in view of Park discloses the reactor system of claim 1, with plasmonic photocatalyst and material on the catalyst support within the cell enclosure. However Caballero in view of Park does not explicitly disclose wherein each of the plurality of reactor cells comprises an enclosure having an outer cavity and a central cavity arranged coaxially with the outer cavity, wherein the central cavity is Garcia discloses a reactor cell (a photocatalytic reactor) for water decontamination (see e.g. Abstract of Garcia), including an enclosure (the tubular body 1) having an outer cavity (the intermediate perimeter body 11) and a central cavity (the inner perimeter body 10) arranged coaxially with the outer cavity (the inner and outer body are concentric) (see e.g. para17/page4, and Fig. 1-3 of Garcia). Garcia further discloses that the central cavity is configured to receive at least one of a light source (lamp 5, see e.g. para16/page4 and Fig. 4 of Garcia).  
Furthermore, Hawkins II discloses an apparatus for photochemical purification of fluids with optimization of light delivery (see e.g. Abstract and Fig.2 of Hawkins II). Hawkins II also discloses that “illumination of a photochemical treatment cell by a light source on one side results in an exponential decrease in light intensity across the cell, as shown by curve 67 of Fig. 5; a cell optimized to use most of the incident light from one side only will have very low intensity on the opposite side of the cell; by adding illumination from a similar light source on the other side of the cell, the intensity across the cell can be maintained at a higher level at a greater depths of penetration as shown by curve 75 of Fig. 5” (see e.g. para0061 and Fig. 5 of Hawkins II). Thus, it is beneficial of illuminating a photocatalyst from opposing sides to optimize photocatalyst performance with high optical efficiency (see e.g. para0061 of Hawkins II).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each reactor cell of Caballero in view of Park to have included the reactor cell having two cavities of Garcia, the outer cavity containing the plasmonic photocatalyst on the catalyst support and the 

    PNG
    media_image2.png
    716
    622
    media_image2.png
    Greyscale


Regarding claim 6, Caballero in view of Park, Garcia and Hawkings II discloses the reactor system of claim 5. Claim 5 requires a selection of an element from a list of alternatives, and is rejected because one of the alternatives is taught by the prior art as discussed in claim 5 as above. Claim 6 is another one of alternatives of claim 5 and is dependent on claim 5. However, it does not state anywhere that the thermal management feature of claim 6 is required and is instead only limiting an optional limitation of claim 5.  Thus, claim 6 would be rendered obvious.
.

Claim 7 is rejected under 35 USC 103 as being un-patentable over Caballero et al. (BRPI0701773B1) in view of Park et al. (WO2016/052987A1) as applied to claim 1 above, and further in view of Sattler et al. (US8753579B2).
Regarding claim 7, Caballero in view of Park discloses the reactor system of claim 1, and a fluid accumulator (Teflon cap 4 at bottom, see e.g. para02/page4 and Fig. 1 of Caballero) connected to the at least one output of each reactor cell (see e.g. Fig. 1 of Caballero). However, Caballero in view of Park does not explicitly disclose a reactor fluid distributor connected to the at least one input of each reactor cell. Sattler discloses a photoreactor, including a flow distributor 16 in the inlet chamber 12 distributes the reaction medium from the fluid inlet 15 to the tubes 11 (see e.g. Abstract and Fig. 1 of Sattler). The flow distributor 16 allows for a smaller volume of the inlet chamber 12 by causing a uniform flow through all tubes and thus increases the efficiency of the rector (see e.g. col. 6 line 45-48 and Abstract of Sattler). 
 modify the inlet chamber of Caballero in view of Park to have included the fluid distributor of Sattler, because the flow distributor allows for a smaller volume of the inlet chamber by causing a uniform flow through all tubes and thus increases the efficiency of the rector (see e.g. col. 6 line 45-48 and Abstract of Sattler).

Claim 21 is rejected under 35 USC 103 as being un-patentable over Caballero et al. (BRPI0701773B1) in view of Park et al. (WO2016/052987A1), De La Torre Garcia et al. (ES2577904A2, hereinafter “Garcia”), Hawkings II et al. (US2012/0228236A1) and Sattler et al. (US8753579B2). 
Regarding claim 21,  Caballero discloses a reactor system (a photocatalytic tubular reactor 1, see e.g. para13/page3 and Fig. 1 of Caballero), comprising: 
a housing (a cylindrical glass body, see e.g. para02/page4 of Caballero); 
a plurality of reactor cells disposed within the housing (one or more tubes 2 are within the cylindrical glass body see e.g. para13/page3 and Fig. 1 of Caballero), 
each reactor cell comprising: 
an enclosure (the tubular body 1, see e.g. Fig. 1 of Garcia). However Caballero does not explicitly discloses that the enclosure has a reflective interior surface. Garcia discloses a reactor cell (a photocatalytic reactor) for water decontamination (see e.g. Abstract of Garcia), including an enclosure (the tubular body 1) having a reflective interior surface (the wall of tubular body is made of Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Caballero to have included a reflective interior surface of Garcia in order to maximize the reflection of the incident light, see e.g. para08/page4 of Garcia); 
an input and an output (tubes 2 have an input and output, see e.g. Fig. 1 of Caballero), 
a light source (a black light bulb inserted in the center, see e.g. para2/page4 of Caballero)
an accumulator for accumulating at least one reformate from the plurality of reactor cells via the output of each reactor cell (Teflon cap 4 at bottom, see e.g. para02/page4 and Fig. 1 of Caballero),
Even though Caballero discloses TiO2 and ZrO2 as photocatalysts, which are impregnated on the tube walls within the enclosure, Caballero does not explicitly disclose a plasmonic photocatalyst on a catalyst support, wherein the plasmonic photocatalyst comprises a catalyst coupled to a plasmonic material. Park discloses that a plasmonic light absorber and a plasmonic photocatalytic substrate including same (see e.g. Title and Abstract of Park) contain the catalyst support (a polymer substrate 110, a nanorod 120, see e.g. para01-03/page7 and Fig. 3A/B/C of Park), the plasmonic photocatalyst (a photocatalytic metal oxide nanoparticle 140, may include all common metal oxides such as TiO2, see e.g. para14, 15/page8 and Fig. 3B/C of Park), and the plasmonic material (a metal-containing thin film 130 that may be any of one of Au, Ag, Cu or an alloy, and the thin films 130s form nano-gaps that induce surface plasmon resonance,  see e.g. para12, 14/page7 and Fig. 3B/C of Park, these plasmonic material and photocatalyst of Park are same as those of this instant application). In doing so, the catalyst system of Park can be capable of absorbing light in a wide wavelength range at high efficiency (see e.g. Abstract of Park) and increase the photocatalyst (oxidation-reduction reaction) phenomenon (see e.g. para05/page9 of Park). Park also discloses that the plasmonic photocatalyst has wide application such as wastewater treatment (see e.g. para07/page9 of Park). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photocatalysts of Caballero to have included the plasmonic photocatalyst (a photocatalytic metal oxide nanoparticle 140) and material (a metal-containing thin film 130) on a catalyst support (a polymer substrate 110) of Park by packing these catalyst materials into the reactor cells. In doing so, the system with the modified catalysts can be capable of absorbing light in a wide wavelength range at high efficiency (see e.g. Abstract of Park) for application like wastewater treatment (see e.g. para07/page9 of Park). 
Caballero does not explicitly disclose a reactor fluid distributor in the reactor system for distributing at least one reactant into the plurality of reactor cells via the input of each reactor cell. Sattler discloses a photoreactor, including a flow distributor 16 in the inlet chamber 12 distributes the reaction medium from the fluid inlet 15 to the tubes 11 (see e.g. Abstract and Fig. 1 of Sattler). The flow distributor 16 allows for a smaller Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet chamber of Caballero in view of Park to have included the fluid distributor of Sattler, because the flow distributor allows for a smaller volume of the inlet chamber by causing a uniform flow through all tubes and thus increases the efficiency of the rector (see e.g. col. 6 line 45-48 and Abstract of Sattler).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Booker-Milburn et al. (GB2552171B) is on a tubular photochemical reactor with a light source at the center the reactor (see e.g. Fig. 2 and 5); Owen et al. (US8506886B2) is on a photocatalytic reactor with two light sources (see e.g. Abstract and Fig. 4 and 6); Chen et al. (US2012/0279872A1) is on a photocatalytic reactor with light sources inside a tube (see e.g. Abstract and Fig. 1B);  Jennings (US2014/0272623A1) discloses a plasmonic photocatalyst (the PCCN 502) coupling to plasmonic material (plasmonic nanoparticles 402) (see e.g. para0102 and Fig. 5A/B of Jennings) on a catalyst support (the high surface substrate, see e.g. para0081, para0083 and Figs. 2 and 3 of Jennings).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H./
Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795